C. D. San Juan. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Vistos el artículo 299 del Código de Enjuiciamiento Civil, tal y como quedó enmendado por la Ley núm. 111 aprobada el 5 de mayo de 1939, y la regla 62 de nuestro Reglamento, se declara sin lugar la moción de la apelada solicitando que se elimine de los autos la trans-cripción de evidencia y que se desestime el recurso entablado por el Gobierno de la Capital.
(6) FALTA DE DILIGENCIA O BUENA EE EN LA TRAMITACIÓN DEL RECURSO